obertJ. Gladwin, Judge, concurring. I concur with the udge, majority, but I write separately because I would affirm based on the good-faith exception. Although the existence of a fact may be proved by circumstances as well as direct evidence, the circumstantial evidence must be sufficient to lead to the inference. Yancey v. State, 345 Ark. 103, 44 S.W.3d 315 (2001). Where circumstantial evidence is relied upon to establish a fact, “the circumstances proven must lead to the conclusion with reasonable certainty and must be of such probative force as to create the basis for a-legal inference and not mere suspicion.” Id., citing Wesson v. United States, 172 F.2d 931 (8th Cir. 1949). The critical element in a reasonable search is not that the owner of the property is suspected of crime but that there is reasonable cause to believe that specific things to be searched for and seized are located on the property to which entry is sought. Yancey, supra. Other than the fact that the vehicles were registered to appellants’ address and the fact that Phyllis drove to that address after purchasing a few suspicious items,'no evidence was presented that would lead to the conclusion that items to be seized would likely be found at the residence where officers executed the warrant two days later. While it might be reasonable to assume that appellants were gathering the necessary ingredients to cook methamphetamine at their residence, I believe the circumstances here provided a somewhat tenuous link between appellants’ residence and any contraband or evidence to be seized. Accordingly, I concur because the officers acted in good-faith reliance on the search warrant that was issued.